Title: From George Washington to Alexander Hamilton, 28 August 1788
From: Washington, George
To: Hamilton, Alexander



Dear Sir,
Mount Vernon Augt 28th 1788.

I have had the pleasure to receive your letter dated the 13th—accompanied by one addressed to General Morgan. I will forward the letter to Generl Morgan by the first conveyance, and add my particular wishes that he would comply with the request contained in it. Although I can scarcely imagine how the Watch of a British Officer, killed within their lines, should have fallen into his hands (who was many miles from the scene of action) yet, if it so happened, I flatter myself there will be no reluctance or delay in restoring it to the family.
As the perusal of the political papers under the signature of Publius has afforded me great satisfaction, I shall certainly consider

them as claiming a most distinguished place in my library. I have read every performance which has been printed on one side and the other of the great question lately agitated (so far as I have been able to obtain them) and, without an unmeaning compliment, I will say that I have seen no other so well calculated (in my judgment) to produce conviction on an unbiassed mind, as the Production of your Triumvirate. When the transient circumstances & fugitive performances which attended this crisis shall have disappeared, that work will merit the notice of Posterity; because in it are candidly discussed the principles of freedom & the topics of government, which will be always interesting to mankind so long as they shall be connected in Civil Society.
The circular Letter from your Convention, I presume, was the equivalent by wch you obtained an acquiescence in the proposed Constitution: Notwithstanding I am not very well satisfied with the tendency of it; yet the Fœderal affairs have proceeded, with few exceptions, in so good a train, that I hope the political Machine may be put in motion, without much effort or hazard of miscarrying.
On the delicate subject with which you conclude your letter, I can say nothing; because the event alluded to may never happen; and because, in case it should occur, it would be a point of prudence to defer forming one’s ultimate and irrevocable decision, so long as new data might be afforded for one to act with the greater wisdom & propriety. I would not wish to conceal my prevailing sentiment from you. For you know me well enough, my good Sir, to be persuaded that I am not guilty of affection, when I tell you, it is my great and sole desire to live and die, in peace and retirement, on my own farm. Were it even indispensable, a different line of conduct should be adopted; while you and some others who are acquainted with my heart would acquit, the world and Posterity might probably accuse me of inconsistency and ambition. Still I hope I shall always possess firmness and virtue enough to maintain (what I consider the most enviable of all titles) the character of an honest man, as well as prove (what I desire to be considered in reality) that I am, with great sincerity & esteem, Dear Sir Your friend and Most obedient Hble Ser⟨vt⟩

Go: Washington

